EXHIBIT 10.1

 

1,233,214 Shares

 

ADVANCED MAGNETICS, INC.

 

Common Stock

 

PURCHASE AGREEMENT

 

March 6, 2006

 

THINKEQUITY PARTNERS LLC

As Representative of the several

Underwriters named in Schedule I hereto

31 West 52nd Street

Suite 1700

New York, New York 10019

 

Ladies and Gentlemen:

 

Advanced Magnetics, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions contained herein, to issue and sell to the
several Underwriters named in Schedule I hereto (the “Underwriters”) an
aggregate of 1,233,214 shares (the “Shares”) of the Company’s common stock,
$0.01 par value per share (the “Common Stock”). The Shares are described more
fully in the Prospectus (as defined below).

 

The Company hereby confirms its agreement with respect to the sale of the Shares
to the Underwriters, for whom ThinkEquity Partners LLC is acting as
representative (the “Representative”).

 

The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a registration statement on Form S-3 (File No. 333-119682)
under the Securities Act of 1933, as amended and the rules and regulations of
the Commission thereunder (collectively, the “Securities Act”), and such
amendments to such registration statement as may have been required to the date
of this Agreement. Such registration statement has been declared effective by
the Commission. Each part of such registration statement, at any given time,
including amendments thereto to such time, the exhibits and any schedules
thereto at such time, the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 under the Securities Act at such time and the documents
and information otherwise deemed to be a part thereof or included therein by
Rule 430A, 430B or 430C under the Securities Act or otherwise pursuant to the
Securities Act at such time, is herein called the “Registration Statement.” Any
registration statement filed by the Company pursuant to Rule 462(b) under the
Securities Act is called the “Rule 462(b) Registration Statement” and, from and
after the date and time of filing of the Rule 462(b) Registration Statement, the
term “Registration Statement” shall include the Rule 462(b) Registration
Statement.

 

The Company proposes to file with the Commission pursuant to Rule 424 under the
Securities Act a final prospectus supplement relating to the Shares to a form of
prospectus included in the Registration Statement relating to the Shares in the
form heretofore delivered to the Representative. Such prospectus included in the
Registration Statement at the time it was declared effective by the Commission

 


--------------------------------------------------------------------------------

 

or in the form in which it has been most recently filed with the Commission on
or prior to the date of this Agreement is hereinafter called the “Base
Prospectus.” Such supplemental form of prospectus, in the form in which it shall
be filed with the Commission pursuant to Rule 424(b)(including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus.” Any
preliminary form of Prospectus which is filed or used prior to filing of the
Prospectus is hereinafter called a “Preliminary Prospectus.” Any reference
herein to the Base Prospectus, any Preliminary Prospectus or the Prospectus or
to any amendment or supplement to any of the foregoing shall be deemed to refer
to include any documents incorporated by reference therein pursuant to Item 12
of Form S-3 under the Securities Act as of the date of such prospectus, and, in
the case of any reference herein to the Prospectus, also shall be deemed to
include any documents incorporated by reference therein, and any supplements or
amendments thereto, filed with the Commission after the date of filing of the
Prospectus under Rule 424(b) under the Securities Act, and prior to the
termination of the offering of the Shares by the Representative.

 

For purposes of this Agreement, all references to the Registration Statement,
the Base Prospectus, any Preliminary Prospectus, the Prospectus or any amendment
or supplement to any of the foregoing shall be deemed to include the copy filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”). All references in this Agreement to amendments or
supplements to the Registration Statement, the Base Prospectus, any Preliminary
Prospectus or the Prospectus shall be deemed to mean and include the subsequent
filing of any document under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), which is deemed to be incorporated therein by reference
therein or otherwise deemed to be a part thereof.

 

1.             Sale and Purchase; Delivery and Payment.

 

(a) Sale and Purchase. Upon the basis of the representations and warranties and
subject to the terms and conditions herein set forth, the Company agrees to
issue and sell to the several Underwriters, and each Underwriter agrees,
severally and not jointly, to purchase from the Company the number of Shares set
forth opposite the name of such Underwriter in Schedule I hereto at a purchase
price of $25.81 per Share. The Company is advised by the Representative that the
Underwriters intend initially to offer the Shares upon the terms set forth in
the Prospectus. The Underwriters may from time to time increase or decrease the
public offering price after the initial public offering to such extent as each
may determine. In making this Agreement, each Underwriter is contracting
severally and not jointly; except as provided in Section 1(c) and in Section 9
hereof, the agreement of each Underwriter is to purchase only the respective
number of Shares specified in Schedule I.

 

 

(b) Payment and Delivery.

 

(i) Payment of the purchase price for the Shares shall be made to the Company by
Federal Funds wire transfer against delivery of the certificates for the Shares
to the Representative for the accounts of the Underwriters through the
facilities of The Depository Trust Company. Such payment and delivery shall be
made at 10:00 a.m., New York City time, on March 10, 2006 (unless another time
shall be agreed to by the Representative and the Company)(the “Closing Date”).
Electronic transfer of the Shares shall be made to the Representative for the
accounts of the Underwriters on the Closing Date in such names and in such
denominations as the Representative shall specify.

 

(ii) Deliveries of the documents described in Section 5 hereof with respect to
the purchase of the Shares shall be made at a closing (the “Closing”) at the
offices of Sullivan & Worcester LLP, counsel for the Company, located at One
Post Office Square, Boston, Massachusetts at

 

-2-

 


--------------------------------------------------------------------------------

 

 

10:00 a.m., New York City time, on the Closing Date. All actions taken on the
Closing Date shall be deemed to have occurred simultaneously.

 

(c) Payment on Behalf of an Underwriter. It is understood that the
Representative, individually and not as Representative of the several
Underwriters, may (but shall not be obligated to) make payment to the Company on
behalf of any Underwriter for the Shares to be purchased by such Underwriter.
Any such payment by such Representative shall not relieve any such Underwriter
of any of its obligations hereunder. Nothing herein contained shall constitute
any of the Underwriters an unincorporated association or partner with the
Company.

 

2.               Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with, the several Underwriters as
follows:

 

(a)             Registration Statement. The Company and the transactions
contemplated by this Agreement meet the requirements and comply with the
conditions for the use of Form S-3 under the Securities Act. The offering of the
Shares by the Company complies with the applicable requirements of Rule 415
under the Securities Act. The Company has complied to the Commission’s
satisfaction with all requests of the Commission for additional or supplemental
information. The Registration Statement has become effective under the
Securities Act. No stop order preventing or suspending use of the Registration
Statement, any Preliminary Prospectus or the Prospectus or the effectiveness of
the Registration Statement, has been issued by the Commission, and no
proceedings for such purpose have been instituted or, to the Company’s
knowledge, are contemplated or threatened by the Commission.

(b)             Compliance with Registration Requirements. As of the time any
part of the Registration Statement, or any post-effective amendment thereto,
became effective (including each deemed effective date with respect to the
Underwriters pursuant to Rule 430B under the Securities Act) and as of the
Closing Date, the Registration Statement complied and will comply, in all
material respects, with the requirements of the Securities Act and did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Each Preliminary Prospectus and the Prospectus, at the
time of filing or the time of first use and as of the Closing Date, complied and
will comply, in all material respects, with the requirements of the Securities
Act and did not and will not contain an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, that the Company makes no representations or warranty in this
paragraph with respect to any Underwriter Information (as defined in Section 7).

 

(c)             Disclosure Package. As of the Time of Sale (as defined below)
and as of the Closing Date, neither (i) the Issuer General Free Writing
Prospectus(es)(as defined below) issued at or prior to the Time of Sale, the
Statutory Prospectus (as defined below) and the information included on Exhibit
E hereto, all considered together (collectively, the “Disclosure Package”), nor
(ii) any individual Issuer Limited-Use Free Writing Prospectus (as defined
below), when considered together with the Disclosure Package, included or will
include any untrue statement of a material fact or omitted or will omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
that the Company makes no representations or warranty in this paragraph with
respect to any Underwriter Information. No statement of material fact included
in the Prospectus has been omitted from the Disclosure Package and no statement
of material fact included in the Disclosure Package that is required to be
included in the Prospectus has been omitted therefrom. As used in this paragraph
and elsewhere in this Agreement:

 

-3-

 


--------------------------------------------------------------------------------

 

 



(1) “Time of Sale” means 4:15 p.m. on the date of this Agreement.

 

(2) “Statutory Prospectus” as of any time means the prospectus that is included
in the Registration Statement immediately prior to the Time of Sale, including
any document incorporated by reference therein. For purposes of this definition,
information contained in a form of prospectus that is deemed retroactively to be
a part of the Registration Statement pursuant to Rule 430A shall be considered
to be included in the Statutory Prospectus as of the actual time that from of
prospectus is filed with the Commission pursuant to Rule 424(b).

 

(3) “Issuer Free Writing Prospectus” means any “issuer free writing prospectus,”
as defined in Rule 433 under the Securities Act (“Rule 433”), relating to the
Shares in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act.

 

(4) “Issuer General Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is intended for general distribution to prospective investors as
identified on Schedule II hereto, and does not include a “bona fide electronic
road show” as defined in Rule 433.

 

(5) “Issuer Limited-Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not an Issuer General Free Writing Prospectus, including any
“bona fide electronic road show” as defined in Rule 433, that is made available
without restriction pursuant to Rule 433(d)(8)(ii), even though not required to
be filed with the Commission.

 

(d)             Conflict with Registration Statement. Each Issuer Free Writing
Prospectus, as of its issue date and at all subsequent times through the
completion of the offering and sale of the Shares or until any earlier date that
the Company notified or notifies the Representative, did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement, any Statutory Prospectus or
the Prospectus including any document incorporated by reference therein and any
prospectus supplement deemed to be a part thereof that has not been superseded
or modified; provided, that the Company makes no representations or warranty in
this paragraph with respect to any Underwriter Information.

 

(e)             Distributed Materials. The Company has not, directly or
indirectly, distributed and will not distribute any prospectus or other offering
material in connection with the offering and sale of the Shares other than any
Preliminary Prospectus, the Disclosure Package or the Prospectus, and other
materials, if any, permitted under the Securities Act to be distributed and
consistent with Section 4(d) below. The Company will file with the Commission
all Issuer Free Writing Prospectuses in the time required under Rule 433(d)
under the Securities Act. The Company has satisfied or will satisfy the
conditions in Rule 433 under the Securities Act to avoid a requirement to file
with the Commission any electronic road show. The parties hereto agree and
understand that the content of any and all “road shows” related to the offering
of the Shares contemplated hereby is solely the property of the Company.

 

(f)              Not an Ineligible Issuer. (i) At the time of filing the
Registration Statement and (ii) at the date hereof, the Company was not and is
not an “ineligible issuer,” as defined in Rule 405 under the Securities Act,
without taking account of any determination by the Commission pursuant to Rule
405 that it is not necessary that the Company be considered an ineligible
issuer, including, without limitation,

 

-4-

 


--------------------------------------------------------------------------------

 

 

for purposes of Rules 164 and 433 under the Securities Act with respect to the
offering of the Shares as contemplated by the Registration Statement.

 

(g)             Incorporated Documents. The documents incorporated by reference
in the Disclosure Package and in the Prospectus, when they became effective or
were filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and were filed on a timely basis with the Commission and none of
such documents contained an untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.

 

(h)            Due Incorporation. The Company has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with the corporate power and authority to own its properties and to
conduct its business as currently being carried on and as described in the
Registration Statement, the Disclosure Package and the Prospectus. The Company
is duly qualified to transact business as a foreign corporation and is in good
standing under the laws of each other jurisdiction in which its ownership or
leasing of property or the conduct of its business requires such qualification,
except where the failure to be so qualified and in good standing would not,
individually or in the aggregate, result in any material adverse effect upon, or
change in, the general affairs, business, operations, properties, financial
condition, or results of operations of the Company taken as a whole (a “Material
Adverse Effect”).

(i)              Subsidiaries. The Company has no significant subsidiaries (as
such term is defined in Rule 1-02(w) of Regulation S-X promulgated by the
Commission) and does not own any beneficial interest, directly or indirectly, in
any corporation, partnership, joint venture or other business entity.

(j)              Capitalization. All of the issued and outstanding shares of
capital stock of the Company, including the outstanding shares of Common Stock,
have been duly authorized and validly issued and are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws, were not issued in violation of any preemptive right or other
rights to subscribe for or to purchase or acquire any securities of the Company
that have not been waived in writing.

 

(k)             The Shares. The Shares have been duly and validly authorized by
the Company and, when issued, delivered and paid for in accordance with the
terms of this Agreement, will have been duly and validly issued and will be
fully paid and nonassessable and will not be subject to any statutory or
contractual preemptive rights or other rights to subscribe for or to purchase or
acquire any shares of Common Stock of the Company.

 

(l)              No Registration Rights. Neither the filing of the Registration
Statement nor the offering or sale of the Shares as contemplated by this
Agreement gives rise to any rights, other than those which have been waived or
satisfied, for or relating to the registration of any shares of Common Stock or
other securities of the Company

 

(m)            Description of Capital Stock. The capital stock of the Company,
including the Shares, conforms as to legal matters to the description thereof,
if any, contained in the Registration Statement, the Disclosure Package and the
Prospectus, and as of the date thereof, the Company had authorized and
outstanding capital stock as set forth therein. The certificates for the Shares
are in due and proper form and the holders of the Shares will not be subject to
personal liability by reason of being such holders.

 

-5-

 


--------------------------------------------------------------------------------

 

 



(n)             Due Authorization and Enforceability. This Agreement has been
duly authorized, executed and delivered by the Company, and constitutes a valid,
legal and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as rights to indemnity hereunder may be
limited by federal or state securities laws and except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
laws affecting the rights of creditors generally and subject to general
principles of equity.

(o)             No Violation. The Company is not in breach or violation of or in
default under (nor has any event occurred which with notice, lapse of time or
both would result in any breach or violation of, or constitute a default) (i)
under the provisions of its charter or bylaws or (ii) in the performance or
observance of any term, covenant, obligation, agreement or condition contained
in any indenture, mortgage, deed of trust, bank loan or credit agreement or
other evidence of indebtedness, or any license, lease, contract or other
agreement or instrument to which the Company is a party or by which it or any of
its properties may be bound or affected, or (iii) any statute, law, rule,
regulation, ordinance, judgment, order or decree of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, as applicable
(including, without limitation, those administered by the Food and Drug
Administration of the U.S. Department of Health and Human Services (the “FDA”)
or by any foreign, federal, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA), except, with
respect to clauses (ii) and (iii) above, to the extent any such contravention
would not result in a Material Adverse Effect.

 

(p)             No Conflict. The execution, delivery and performance by the
Company of this Agreement and the consummation of the transactions herein
contemplated, including the issuance and sale by the Company of the Shares, will
not conflict with or result in a breach or violation of, or constitute a default
under (nor constitute any event which with notice, lapse of time or both would
result in any breach or violation of or constitute a default under) (i) the
provisions of the charter or by-laws of the Company, (ii) any material
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which the Company is a party or by which it or any of its
properties may be bound or affected, or (iii) any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company.

 

(q)             No Consents Required. No approval, authorization, consent or
order of or filing with any federal, state, local or foreign governmental or
regulatory commission, board, body, authority or agency, or of or with any
self-regulatory organization or other non-governmental regulatory authority, or
approval of the stockholders of the Company, is required in connection with the
issuance and sale of the Shares or the consummation by the Company of the
transactions contemplated hereby other than (i) as may be required under the
Securities Act, (ii) any necessary qualification of the Shares under the
securities or blue sky laws of the various jurisdictions in which the Shares are
being offered and (iii) under the rules and regulations of the National
Association of Securities Dealers, Inc. (“NASD”) or the American Stock Exchange.
The Company has full power and authority to enter into this Agreement and to
authorize, issue and sell the Shares as contemplated by this Agreement.

 

(r)              Absence of Material Changes. Subsequent to the respective dates
as of which information is given in the Disclosure Package, (i) the Company has
not incurred any material liability or obligation, direct or contingent, or
entered into any material transaction not in the ordinary course of business;
(ii) the Company has not purchased any of the Company's outstanding capital
stock, or declared, paid or otherwise made any dividend or distribution of any
kind on the Company's capital stock; and (iii) there has not been any change in
the capital stock (other than a change in the number of outstanding shares of
Common Stock due to the issuance of shares upon the exercise of outstanding
options or warrants), or material change in the short-term debt or long-term
debt of the Company or any issue of

 

-6-

 


--------------------------------------------------------------------------------

 

 

options, warrants, convertible securities or other rights to purchase the
capital stock (other than grants of stock options under the Company’s stock
option plans existing on the date hereof) of the Company, or any Material
Adverse Effect.

 

(s)             Permits. The Company possesses all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any federal, state, local or foreign law, regulation or rule
(including, without limitation, those from the FDA, and any other foreign,
federal, state or local government or regulatory authorities performing
functions similar to those performed by the FDA), in order to conduct its
business, except where such failure would not individually or in the aggregate
have a Material Adverse Effect. The Company is not in violation of, or in
default under, or has received notice of any proceedings relating to revocation
or modification of, any such license, authorization, consent or approval, except
where such violation or default would not individually or in the aggregate have
a Material Adverse Effect. The Company is in compliance in all material respects
with all applicable federal, state, local and foreign laws, regulations, orders
or decrees.

 

(t)              Legal Proceedings. There are no legal or governmental
proceedings pending or, to the Company’s knowledge, threatened or contemplated
to which the Company is or would be a party or of which any of its properties is
or would be subject at law or in equity, before or by any federal, state, local
or foreign governmental or regulatory commission, board, body, authority or
agency, or before or by any self-regulatory organization or other
non-governmental regulatory authority, except (i) as described in the
Registration Statement, the Prospectus, and the Disclosure Package, (ii) any
such proceeding, which if resolved adversely to the Company, would not result in
a judgment, decree or order having, individually or in the aggregate, a Material
Adverse Effect or (iii) any such proceeding that would not prevent or materially
and adversely affect the ability of the Company to consummate the transactions
contemplated hereby. The Disclosure Package contains in all material respects
the same description of the foregoing matters contained in the Prospectus.

(u)             Statutes; Contracts. There are no statutes or regulations
applicable to the Company or contracts or other documents of the Company which
are required to be described in the Registration Statement, the Disclosure
Package or the Prospectus or filed as exhibits to the Registration Statement by
the Securities Act which have not been so described or filed.

(v)              Independent Accountants. PricewaterhouseCoopers LLP, who have
certified certain of the financial statements of the Company filed with the
Commission as part of any of the Registration Statement, the Disclosure Package
or the Prospectus, or incorporated by reference therein, was during the period
covered by such financial statements an independent public accounting firm
within the meaning of the Securities Act.

(w)           Financial Statements. The financial statements of the Company,
together with the related schedules and notes thereto, set forth or incorporated
by reference in the Registration Statement, the Disclosure Package and the
Prospectus comply in all material respects with the applicable requirements of
the Securities Act and the Exchange Act, as applicable, and present fairly in
all material respects (i) the financial condition of the Company, taken as a
whole, as of the dates indicated and (ii) the consolidated results of
operations, stockholders’ equity and changes in cash flows of the Company, taken
as a whole, for the periods therein specified; and such financial statements and
related schedules and notes thereto have been prepared in conformity with United
States generally accepted accounting principles, consistently applied throughout
the periods involved (except as otherwise stated therein and subject, in the
case of unaudited financial statements, to the absence of footnotes and normal
year-end adjustments). There are no other financial statements (historical or
pro forma) that are required to be included in the Registration Statement, the
Disclosure Package and the Prospectus; and the Company does not have any
material liabilities or obligations, direct or contingent (including any
off-balance sheet obligations), not disclosed in the Registration Statement,

 

-7-

 


--------------------------------------------------------------------------------

 

 

the Disclosure Package and the Prospectus; and all disclosures contained in the
Registration Statement, the Disclosure Package and the Prospectus regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10(e) of Regulation S-K under the Securities Act, to the extent applicable,
and present fairly the information shown therein and the Company’s basis for
using such measures.

 

(x)             No Material Adverse Change. There has not been any material
adverse change, or to the Company’s knowledge, any development involving a
prospective material adverse change, in the business, properties, management,
financial condition or results of operations of the Company taken as a whole,
from that set forth in the Disclosure Package (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement).

(y)             Not an Investment Company. The Company is not or, after giving
effect to the offering and sale of the Shares and the application of the
proceeds thereof as described in the Prospectus, will be required to register as
an “investment company” as defined in the Investment Company Act of 1940, as
amended.

 

(z)             Good Title to Property. The Company has good and valid title to
all property (whether real or personal) described in the Registration Statement,
the Disclosure Package and the Prospectus as being owned by it, in each case
free and clear of all liens, claims, security interests, other encumbrances or
defects except such as are described in the Registration Statement, the
Disclosure Package and the Prospectus and those that would not, individually or
in the aggregate materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company. All of the property described in the Registration Statement, the
Disclosure Package and the Prospectus as being held under lease by the Company
is held thereby under valid, subsisting and enforceable leases, without any
liens, restrictions, encumbrances or claims, except those that, individually or
in the aggregate, are not material and do not materially interfere with the use
made and proposed to be made of such property by the Company.


(aa)           Intellectual Property Rights. The Company owns, or has obtained
valid and enforceable licenses for, or other rights to use, the inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, copyrights, trade secrets and other proprietary information
described in the Registration Statement, the Disclosure Package and the
Prospectus as being owned or licensed by it or which are necessary for the
conduct of its business, except where the failure to own, license or have such
rights would not, individually or in the aggregate, result in a Material Adverse
Effect (collectively, “Intellectual Property”); except as described in the
Registration Statement, the Disclosure Package and the Prospectus (i) there are
no third parties who have or, to the Company’s knowledge, will be able to
establish rights to any Intellectual Property, except for the ownership rights
of the owners of the Intellectual Property which is licensed to the Company;
(ii) to the Company’s knowledge, there is no infringement by third parties of
any Intellectual Property; (iii) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the Company’s rights in or to, or the validity, enforceability, or scope of, any
Intellectual Property owned by or licensed to the Company, and the Company is
unaware of any facts which could form a reasonable basis for any such claim;
(iv) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others that the Company infringes or otherwise
violates any patent, trademark, copyright, trade secret or other proprietary
rights of others, and the Company is unaware of any facts which could form a
reasonable basis for any such claim; (v) to the Company’s knowledge, there is no
patent or patent application that contains claims that interfere with the issued
or pending claims of any of the Intellectual Property; and (vi) to the Company’s
knowledge, there is no prior art that may render any patent owned by the Company
invalid, nor is there any prior art known to the Company that may render any
patent application owned by the Company unpatentable.

 

-8-

 


--------------------------------------------------------------------------------

 

 



(bb)           Taxes. The Company has timely filed all material federal, state,
local and foreign income and franchise tax returns (or timely filed applicable
extensions therefore) that have been required to be filed and is not in default
in the payment of any taxes which were payable pursuant to said returns or any
assessments with respect thereto, other than any which the Company is contesting
in good faith and for which adequate reserves have been provided and reflected
in the Company’s financial statements included in the Registration Statement,
the Disclosure Package and the Prospectus. The Company has no tax deficiency
that has been or, to the knowledge of the Company, might be asserted or
threatened against it that would result in a Material Adverse Effect.

 

(cc)           Insurance. The Company maintains insurance in such amounts and
covering such risks as is adequate for the conduct of its business and the value
of its properties and as is customary for companies engaged in similar
businesses in similar industries. All such insurance is fully in force on the
date hereof and will be fully in force as of the Closing Date. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business at a cost that
would not have a Material Adverse Effect.

 

(dd)           Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(ee)           Disclosure Controls. The Company has established, maintains and
evaluates “disclosure controls and procedures” (as such term is defined in
Rule 13a-14(c) and 15d-14(c) under the Exchange Act), which (i) are designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and its principal financial officer by
others within the Company, particularly during the periods in which the periodic
reports required under the Exchange Act are being prepared, (ii) have been
evaluated for effectiveness as of the end of the last fiscal period covered by
the Registration Statement; and (iii) such disclosure controls and procedures
are effective to perform the functions for which they were established. There
are no significant deficiencies and material weaknesses in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize, and report financial data to management
and the Board of Directors. The Company is not aware of any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; and since the date of the most recent evaluation of
such disclosure controls and procedures, there have been no significant changes
in internal controls or in other factors that could significantly affect
internal controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(ff)            Corrupt Practices. Neither the Company nor, to the Company’s
knowledge, any other person associated with or acting on behalf of the Company,
including without limitation any director, officer, agent or employee of the
Company has, directly or indirectly, while acting on behalf of the Company (i)
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns from corporate funds, (iii) violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended or (iv)
made any other unlawful payment.



 

-9-

 


--------------------------------------------------------------------------------

 

 

(gg)           No Price Stabilization. Neither the Company nor, to the Company’s
knowledge, any of its officers, directors, affiliates or controlling persons has
taken or will take, directly or indirectly, any action designed to cause or
result in, or which has constituted or which might reasonably be expected to
constitute the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Shares.

 

(hh)           No Undisclosed Relationships. No relationship, direct or
indirect, exists between or among the Company on the one hand and the directors,
officers, stockholders, customers or suppliers of the Company on the other hand
which is required to be described in the Registration Statement, the Disclosure
Package and the Prospectus which has not been so described.

 

(ii)             Sarbanes-Oxley Act. The Company, and to its knowledge after due
inquiry, all of the Company’s directors or officers, in their capacities as
such, is in compliance in all material respects with all applicable effective
provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) and any
related rules and regulations promulgated by the Commission.

 

(jj)             Brokers Fees. The Company is not a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or the Underwriters for a
brokerage commission, finder’s fee or other like payment in connection with the
offering and sale of the Shares.

 

(kk)           Exchange Act Requirements. The Company has filed in a timely
manner all reports required to be filed pursuant to Sections 13(a), 13(e), 14
and 15(d) of the Exchange Act during the preceding 12 months (except to the
extent that Section 15(d) requires reports to be filed pursuant to
Sections 13(d) and 13(g) of the Exchange Act, which shall be governed by the
next clause of this sentence); and the Company has filed in a timely manner all
reports required to be filed pursuant to Sections 13(d) and 13(g) of the
Exchange Act since January 1, 2005, except where the failure to timely file
could not reasonably be expected individually or in the aggregate to have a
Material Adverse Effect.

 

(ll)             Ferumoxytol Clinical Trials. Since April 2004 the FDA has not
notified the Company of any material deficiencies relating to the ferumoxytol
Phase III iron replacement therapy clinical trials.

 

(mm)        Compliance with Environmental Laws. The Company (i) is in compliance
with any and all applicable foreign, federal, state and local laws, orders,
rules, regulations, directives, decrees and judgments relating to the protection
of human health and safety, the environment or hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”), (ii) has received all
permits, licenses or other approvals required of it under applicable
Environmental Laws to conduct its business and (iii) is in compliance with all
terms and conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, individually or in the
aggregate, result in a Material Adverse Effect. There are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, individually or in the aggregate,
result in a Material Adverse Effect.

 

(nn)           No Labor Disputes. The Company is not engaged in any unfair labor
practice; except for matters that would not, individually or in the aggregate,
result in a Material Adverse Effect (i) there is (A) no unfair labor practice
complaint pending or, to the Company’s knowledge after due

 

-10-

 


--------------------------------------------------------------------------------

 

 

inquiry, threatened against the Company before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or threatened, (B) no strike, labor
dispute, slowdown or stoppage pending or, to the Company’s knowledge after due
inquiry, threatened against the Company and (C) no union representation dispute
currently existing concerning the employees of the Company, and (ii) to the
Company’s knowledge (A) no union organizing activities are currently taking
place concerning the employees of the Company and (B) there has been no
violation of any federal, state, local or foreign law relating to discrimination
in the hiring, promotion or pay of employees or any applicable wage or hour laws
concerning the employees of the Company.

 

(oo)           ERISA. The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any liability; the Company has not incurred and does not expect to
incur liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “pension plan” or (ii) Sections 412 or 4971 of the Internal
Revenue Code of 1986, as amended, including the regulations and published
interpretations thereunder (the “Code”); and each “pension plan” for which the
Company would have any liability that is intended to be qualified under Section
401(a) of the Code is so qualified in all material respects and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification.

 

(pp)           AMEX; Exchange Act Registration. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act and is listed for trading
on the American Stock Exchange (“AMEX”), and the Company has taken no action
designed to, or likely to have the effect of, termination the registration of
the Common Stock under the Exchange Act or delisting the Common Stock from AMEX,
nor has the Company received any notification that the Commission or AMEX is
contemplating terminating such registration or listing. The Company has complied
in all material respects with the applicable requirements of AMEX for
maintenance of inclusion of the Common Stock thereon. The Company has filed an
application to include the Shares on AMEX.

 

(qq)           NASD Review. To enable the Underwriters to rely on
Rule 2710(b)(7)(C)(i) of the NASD, the registration of the Shares registered
with the Commission could have been affected on Form S-3 under the Securities
Act pursuant to the standards for such Form S-3 in effect prior to October 21,
1992.

 

(rr)            Statistical or Market-Related Data. Any statistical,
industry-related and market-related data included or incorporated by reference
in the Registration Statement, the Disclosure Package and the Prospectus, are
based on or derived from sources that the Company reasonably and in good faith
believes to be reliable and accurate, and such data agree with the sources from
which they are derived.

 

(ss)            Clinical Studies. The clinical, pre-clinical and other studies
and tests conducted by or on behalf of or sponsored by the Company or in which
the Company or products or product candidates have participated that are
described in the Registration Statement, the Disclosure Package and the
Prospectus were and, if still pending, are being conducted in accordance in all
material respects with all statutes, laws, rules and regulations, as applicable
(including, without limitation, those administered by the FDA or by any foreign,
federal, state or local governmental or regulatory authority performing
functions similar to those performed by the FDA) and with standard medical and
scientific research procedures. The descriptions in the Registration Statement,
the Disclosure Package and the Prospectus of the results of such studies and
tests are accurate and complete in all material respects and fairly present the
published data derived from such studies and tests. The Company has not received
any notices or other correspondence from the FDA or any other foreign, federal,
state or local governmental or

 

-11-

 


--------------------------------------------------------------------------------

 

 

regulatory authority performing functions similar to those performed by the FDA
with respect to any ongoing clinical or pre-clinical studies or tests requiring
the termination, suspension or material modification of such studies or tests,
which such termination, suspension or material modification would reasonably be
expected to result in a Material Adverse Effect. The Company is in compliance
with all applicable federal, state, local and foreign laws, regulations, orders
and decrees governing its business as prescribed by the FDA, or any other
federal, state or foreign agencies or bodies, including those bodies and
agencies engaged in the regulation of pharmaceuticals or biohazardous substances
or materials, except where noncompliance would not, singly or in the aggregate,
result in a Material Adverse Effect.

 

Any certificate signed by any officer of the Company and delivered to the
Representative or to counsel for the several Underwriters in connection with the
transactions contemplated by this Agreement shall be deemed a representation and
warranty by the Company to each Underwriter as to the matters covered thereby.

 

 

3.

Covenants. The Company covenants and agrees with the several Underwriters as
follows:

 

(a)            Reporting Obligations; Exchange Act Compliance. The Company will
(i) file the Preliminary Prospectus, if any, and the Prospectus with the
Commission within the time periods specified by Rule 424(b) and Rules 430A, 430B
and 430C, as applicable under the Securities Act, (ii) file any Issuer Free
Writing Prospectus to the extent required by Rule 433 under the Securities Act,
if applicable, (iii) file promptly all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Section 13(a), 13(c), 14 or 15(d) of the Exchange Act subsequent to
the date of the Prospectus and during such period as the Prospectus would be
required by law to be delivered (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule) (the “Prospectus Delivery
Period”), and (iv) furnish copies of each Issuer Free Writing Prospectus, if
any, (to the extent not previously delivered) to the Representative in New York
City prior to 10:00 a.m. New York City time, on the business day next succeeding
the date of this Agreement in such quantities as the Representative shall
reasonably request.

 

(b)             Abbreviated Registration Statement. If the Company elects to
rely upon Rule 462(b) under the Securities Act, the Company shall file a
registration statement under Rule 462(b) with the Commission in compliance with
Rule 462(b) by 10:00 p.m., New York City time, on the date of this Agreement,
and the Company shall at the time of filing either pay to the Commission the
filing fee for such Rule 462(b) registration statement or give irrevocable
instructions for the payment of such fee pursuant to the Rules and Regulations.

 

(c)             Amendments or Supplements. The Company will not, during the
Prospectus Delivery Period in connection with the offering contemplated by this
Agreement, file any amendment or supplement to the Registration Statement or the
Prospectus unless a copy thereof shall first have been submitted to the
Representative within a reasonable period of time prior to the filing thereof
and the Representative shall not have reasonably objected thereto in good faith.

 

(d)             Free Writing Prospectuses. The Company will (i) not make any
offer relating to the Shares that would constitute an “issuer free writing
prospectus” (as defined in Rule 433) or that would otherwise constitute a “free
writing prospectus” (as defined in Rule 405 under the Securities Act) required
to be filed by the Company with the Commission under Rule 433 under the
Securities Act unless the Representative approves its use in writing prior to
first use (each, a “Permitted Free Writing Prospectus”); provided that the prior
written consent of the Representative hereto shall be deemed to have been given
in respect of the Issuer Free Writing Prospectus(es) included in Schedule II
hereto, (ii) treat each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, (iii) comply with the

 

-12-

 


--------------------------------------------------------------------------------

 

 

requirements of Rules 164 and 433 under the Securities Act applicable to any
Issuer Free Writing Prospectus, including the requirements relating to timely
filing with the Commission, legending and record keeping and (iv) not take any
action that would result in any Underwriter or the Company being required to
file with the Commission pursuant to Rule 433(d) under the Securities Act a free
writing prospectus prepared by or on behalf of such Underwriter that such
Underwriter otherwise would not have been required to file thereunder. The
Company will satisfy the conditions in Rule 433 under the Securities Act to
avoid a requirement to file with the Commission any electronic road show.

 

(e)             Notice to the Representative. The Company will notify the
Representative promptly, and will, if requested, confirm such notification in
writing: (i) the receipt of any comments of, or requests for additional
information from, the Commission; (ii) the time and date of any filing of any
post-effective amendment to the Registration Statement or any amendment or
supplement to the Disclosure Package or the Prospectus, (iii) the time and date
when any post-effective amendment to the Registration Statement becomes
effective, but only during the Prospectus Delivery Period; (iv) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement, or any post-effective amendment thereto or any order
preventing or suspending the use of any Preliminary Prospectus, the Disclosure
Package, the Prospectus or any Issuer Free Writing Prospectus, or the initiation
of any proceedings for that purpose or the threat thereof, but only during the
Prospectus Delivery Period; (v) of receipt by the Company of any notification
with respect to any suspension or the approval of the Shares from any securities
exchange upon which it is listed for trading or included or designated for
quotation, or the initiation or threatening of any proceeding for such purpose.
The Company will use its reasonable best efforts to prevent the issuance or
invocation of any such stop order or suspension by the Commission and, if any
such stop order or suspension is so issued or invoked, to obtain as soon as
possible the withdrawal or removal thereof.

 

(f)              Filing of Amendments or Supplements. If, during the Prospectus
Delivery Period, any event shall occur or condition exist as a result of which
it is necessary to amend or supplement the Prospectus (or, if the Prospectus is
not yet available to prospective purchasers, the Disclosure Package) in order to
make the statements therein, in the light of the circumstances when the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) is delivered to prospective purchasers, not
misleading, or if, in the opinion of counsel for the several Underwriters, it is
necessary to amend or supplement the Prospectus (or, if the Prospectus is not
yet available to prospective purchasers, the Disclosure Package) to comply with
applicable law, forthwith to prepare, file with the Commission and furnish, at
its own expense, to the Representative, either amendments or supplements to the
Prospectus (or, if the Prospectus is not yet available to prospective
purchasers, the Disclosure Package) so that the statements in the Prospectus
(or, if the Prospectus is not yet available to prospective purchasers, the
Disclosure Package) as so amended or supplemented will not, in the light of the
circumstances when the Prospectus (or, if the Prospectus is not yet available to
prospective purchasers, the Disclosure Package) is delivered to prospective
purchasers, be misleading or so that the Prospectus (or, if the Prospectus is
not yet available to prospective purchasers, the Disclosure Package), as amended
or supplemented, will comply with law. If at any time following issuance of an
Issuer Free Writing Prospectus there occurred or occurs an event or development
as a result of which such Issuer Free Writing Prospectus conflicted or would
conflict with the information contained in the Registration Statement relating
to the Shares or included or would include an untrue statement of a material
fact or omitted or would omit to state a material fact necessary in order to
make the statements therein, in the light of the circumstances prevailing at
that subsequent time, not misleading, the Company promptly will notify the
Representative and will promptly amend or supplement, at its own expense, such
Issuer Free Writing Prospectus to eliminate or correct such conflict, untrue
statement or omission.

 

(g)             Delivery of Copies. To deliver promptly to the Representative
and counsel for the several Underwriters such number of the following documents
as the Representative shall reasonably

 

-13-

 


--------------------------------------------------------------------------------

 

 

request: (i) conformed copies of the Registration Statement as originally filed
with the Commission and each amendment thereto (in each case excluding
exhibits), (ii) copies of any Preliminary Prospectus or Issuer Free Writing
Prospectus, (iii) during the Prospectus Delivery Period, copies of the
Prospectus (or any amendments or supplements thereto); (iii) any document
incorporated by reference in the Prospectus (other than any such document that
is filed with the Commission electronically via EDGAR or any successor system)
and (iv) all correspondence to and from, and all documents issued to and by, the
Commission in connection with the registration of the Shares under the
Securities Act.

 

(h)             Blue Sky Laws. The Company will promptly take from time to time
such actions as the Representative may reasonably request to qualify the Shares
for offering and sale under the state securities, or blue sky, laws of such
states or other jurisdictions as the Representative may reasonably request and
to maintain such qualifications in effect so long as the Representative may
request for the distribution of the Shares, provided, that in no event shall the
Company be obligated to qualify as a foreign corporation in any jurisdiction in
which it is not so qualified or to file a general consent to service of process
in any jurisdiction or subject itself to taxation as doing business in any
jurisdiction. The Company will advise the Representative promptly of the
suspension of the qualification or registration of (or any exemption relating
to) the Shares for offering, sale or trading in any jurisdiction or any
initiation or threat of any proceeding for any such purpose, and in the event of
the issuance of any order suspending such qualification, registration or
exemption, the Company shall use its best efforts to obtain the withdrawal
thereof at the earliest possible moment.

 

(i)              Earnings Statement. As soon as practicable, but in any event
not later than 15 months after the end of the Company’s current fiscal quarter,
the Company will make generally available to holders of its securities and
deliver to the Representative, an earnings statement of the Company (which need
not be audited) that will satisfy the provisions of Section 11(a) and Rule 158
of the Securities Act.

 

(j)              Use of Proceeds. The Company will apply the net proceeds from
the sale of the Shares in the manner set forth in the Registration Statement,
Disclosure Package and the Prospectus under the heading “Use of
Proceeds”.           

(k)             Lock-Up Agreements. The Company will cause each of its executive
officers and directors whose names are set forth on Exhibit B hereto to furnish
to the Representative, on the date hereof, a letter, substantially in the form
of Exhibit A hereto (the “Lock-Up Agreement”). The Company will enforce the
terms of each Lock-Up Agreement and issue stop transfer instructions to the
transfer agent for the Common Stock with respect to any transaction or
contemplated transaction that would constitute a breach or default under the
applicable Lock-Up Agreement.

 

(l)              Public Communications. Prior to the Closing Date, the Company
will not issue any press release or other communication directly or indirectly
or hold any press conference with respect to the Company, its condition,
financial or otherwise, or its earnings, business, operations or prospects, or
the offering of the Shares, without the prior written consent of the
Representative, unless in the reasonable judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law, in which case the Company shall use its
reasonable best efforts to allow the Representative reasonable time to comment
on such release or other communication in advance of such issuance.

 

(m)            Lock-Up Period. For a period of 90 days after the date hereof
(the “Lock-Up Period”), the Company will not directly or indirectly, (1) offer
to sell, hypothecate, pledge, announce the intention to sell, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of, directly

 

-14-

 


--------------------------------------------------------------------------------

 

 

or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Exchange Act, with respect to, any shares of Common Stock, any securities
convertible into or exercisable or exchangeable for Common Stock; (2) file or
cause to become effective a registration statement under the Securities Act
relating to the offer and sale of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock or (3) enter
into any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (i), (ii) or (iii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise, without
the prior written consent of the Representative (which consent may be withheld
in its sole discretion), other than (i) the Shares to be sold hereunder,
(ii) the issuance of employee stock options and other stock-based awards
pursuant to stock option plans described in the Registration Statement
(excluding the exhibits thereto) and the Disclosure Package and the Prospectus,
(iii) issuances of Common Stock upon the exercise of options or warrants
disclosed as outstanding in the Registration Statement (excluding the exhibits
thereto) and the Disclosure Package and the Prospectus or upon the conversion or
exchange of convertible or exchangeable securities outstanding as of the date of
this Agreement; (iv) the issuance by the Company of any shares of Common Stock
as consideration for mergers, acquisitions, other business combinations, or
strategic alliances, occurring after the date of this Agreement; provided that
each recipient of shares pursuant to this clause (iv) agrees that all such
shares remain subject to restrictions substantially similar to those contained
in this subsection 3(m); or (v) the purchase or sale of the Company’s securities
pursuant to a plan, contract or instruction that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date
hereof. Notwithstanding the foregoing, for the purpose of allowing the
Underwriters to comply with NASD Rule 2711(f)(4), if (1) during the last 17 days
of the Lock-Up Period, the Company releases earnings results or publicly
announces other material news or a material event relating to the Company occurs
or (2) prior to the expiration of the Lock-Up Period, the Company announces that
it will release earnings results during the 16 day period beginning on the last
day of the Lock-Up Period, then in each case the Lock-Up Period will be extended
until the expiration of the 18 day period beginning on the date of release of
the earnings results or the public announcement regarding the material news or
the occurrence of the material event, as applicable, unless the Representative
waives, in writing, such extension. The Company agrees not to accelerate the
vesting of any option or warrant or the lapse of any repurchase right prior to
the expiration of the Lock-Up Period.

 

(n)             Stabilization. The Company will not take directly or indirectly
any action designed, or that might reasonably be expected to cause or result in,
or that will constitute, stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Shares.

 

(o)             Transfer Agent. The Company shall engage and maintain, at its
expense, a transfer agent and, if necessary under the jurisdiction of
incorporation of the Company, a registrar for the Shares.

 

(p)            Listing. The Company shall use its best efforts to cause the
Shares to be listed for trading on AMEX and to maintain such listing.

 

(q)            Investment Company Act. The Company shall not invest, or
otherwise use the proceeds received by the Company from its sale of the Shares
in such a manner as would require the Company to register as an investment
company under the Investment Company Act.

 

(r) Sarbanes-Oxley Act. The Company will comply with all effective applicable
provisions of the Sarbanes Oxley Act.

 

 

-15-

 


--------------------------------------------------------------------------------

 

 

(s) Periodic Reports. The Company will file with the Commission such periodic
and special reports as required by the Securities Act.

 

4.               Costs and Expenses. The Company, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, will pay or reimburse if paid by the any Underwriter all costs and
expenses incident to the performance of the obligations of the Company under
this Agreement and in connection with the transactions contemplated hereby,
including but not limited to costs and expenses of or relating to (i) the
preparation, printing, filing, delivery and shipping of the Registration
Statement, any Issuer Free Writing Prospectus, each Preliminary Prospectus, the
Disclosure Package and the Prospectus, and any amendment or supplement to any of
the foregoing and the printing and furnishing of copies of each thereof to the
several Underwriters and dealers (including costs of mailing and shipment), (ii)
the registration, issue, sale and delivery of the Shares including any stock or
transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Shares and the printing, delivery, and shipping of the
certificates representing the Shares, (iii) fees, disbursements and other
charges of counsel to the several Underwriters in an amount not to exceed $5,000
with respect to (A) the registration or qualification of the Shares for offer
and sale under the securities or Blue Sky laws of such jurisdictions designated
pursuant to Section 3(h), and, if reasonably requested by the Representative,
the preparation and printing and furnishing of copies of any blue sky surveys to
the several Underwriters and to dealers, and (B) any filings required to be made
by the Underwriters or the Company with the NASD in connection with the NASD’s
review and approval of the several Underwriters’ participation in the offering
(including all COBRADesk fees), (iv) the fees and expenses of any transfer agent
or registrar for the Shares, (v) fees, disbursements and other charges of
counsel to the Company, (vi) listing fees, if any, for the listing or quotation
of the Shares on AMEX, (vii) fees and disbursements of the Company’s auditor
incurred in delivering the letter(s) described in Section 5(i) of this
Agreement, and (viii) the costs and expenses of the Company and the Underwriters
in connection with the marketing of the offering and the sale of the Shares to
prospective investors including, but not limited to, those related to any
presentations or meetings undertaken in connection therewith including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged with the written consent
of the Company in connection with the road show presentations, travel, lodging
and other expenses incurred by the officers of the Company and any such
consultants, and the cost of any aircraft or other transportation chartered in
connection with the road show. It is understood, however, that except as
provided in this Section 4, Section 6 and Section 8(b), each Underwriter shall
pay all of its own expenses, including, without limitation, the fees and
disbursements of counsel for the several Underwriters.

 

5.               Conditions of Underwriters’ Obligations. The obligations of the
several Underwriters hereunder are subject to the following conditions:

 

(a)             Filings with the Commission. The Prospectus shall have been
filed with the Commission pursuant to Rule 424(b) under the Securities Act at or
before 5:30 p.m., New York City time, on the second full business day after the
date of this Agreement (or such earlier time as may be required under the
Securities Act).

 

(b)             Abbreviated Registration Statement. If the Company has elected
to rely upon Rule 462(b), the registration statement filed under Rule 462(b)
shall have become effective under the Securities Act by 10:00 p.m., New York
City time, on the date of this Agreement.

 

(c)             No Stop Orders. Prior to the Closing: (i) no stop order
suspending the effectiveness of the Registration Statement shall have been
issued under the Securities Act and no proceedings initiated under Section 8(d)
or 8(e) of the Securities Act for that purpose shall be pending or

 

-16-

 


--------------------------------------------------------------------------------

 

 

threatened by the Commission, (ii) no order suspending the qualification or
registration of the Shares under the securities or blue sky laws of any
jurisdiction shall be in effect, (iii) any request for additional information on
the part of the Commission (to be included in the Registration Statement, the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus or
otherwise) shall have been complied with to the satisfaction of the
Representative.

 

(d)             Action Preventing Issuance. No action shall have been taken and
no statute, rule, regulation or order shall have been enacted, adopted or issued
by any governmental agency or body which would, as of the Closing Date, prevent
the issuance or sale of the Shares; and no injunction, restraining order or
order of any other nature by any federal or state court of competent
jurisdiction shall have been issued as of the Closing Date which would prevent
the issuance or sale of the Shares.

 

(e)             Objection of Underwriters. No Prospectus or amendment or
supplement to the Registration Statement shall have been filed to which the
Representative shall have objected in writing, which objection shall not be
unreasonable. The Representative shall not have advised the Company that the
Registration Statement, the Disclosure Package or the Prospectus, or any
amendment thereof or supplement thereto, or any Issuer Free Writing Prospectus
contains an untrue statement of fact which, in their opinion, is material, or
omits to state a fact which, in their opinion, is material and is required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(f)              No Material Adverse Change. Prior to the Closing, there shall
not have occurred any change, or, to the Company’s knowledge, any development
involving a prospective change, in the financial condition or in the earnings,
business or operations of the Company, taken as a whole, from that set forth in
the Disclosure Package and the Prospectus that, in the Representative’s
reasonable judgment after consultation with the Company, is material and adverse
and that makes it, in the Representative’s judgment, impracticable to market the
Shares on the terms and in the manner contemplated in the Disclosure Package.

 

(g)             Representations and Warranties. Each of the representations and
warranties of the Company contained herein shall be true and correct in all
material respects, except for those representations and warranties that are
qualified as to materiality which shall be true and correct in all respects,
when made and on and as of the Closing Date, as if made on such date (except
that those representations and warranties that address matters only as of a
particular date shall remain true and correct as of such date), and all
covenants and agreements herein contained to be performed in all material
respects on the part of the Company and all conditions herein contained to be
fulfilled or complied with by the Company at or prior to the Closing Date shall
have been duly performed, fulfilled or complied with.

 

(h)              Opinion of Counsel to the Company.

 

(i) The Underwriters shall have received from Sullivan & Worcester LLP, counsel
to the Company, such counsel’s written opinion, addressed to the Representative
on behalf of the several Underwriters and dated the Closing Date, in form and
substance as is set forth on Exhibit C hereto. Such counsel shall also have
furnished to the Underwriters a written statement, addressed to the
Representative on behalf of the several Underwriters and dated the Closing Date,
in form and substance reasonably satisfactory to the Representative as set forth
in Exhibit D hereto.

 

(ii) The Underwriters shall have received from Bromberg & Sunstein LLP, special
intellectual property counsel to the Company, such counsel’s written opinion,
addressed to the

 

-17-

 


--------------------------------------------------------------------------------

 

 

Representative on behalf of the several Underwriters and dated the Closing Date,
in form and substance reasonably satisfactory to the Representative.

 

(i)              Opinion of Counsel to the Underwriters. The Underwriters shall
have received from Lowenstein Sandler PC, such opinion or opinions, dated the
Closing Date and addressed to the Representative on behalf of the several
Underwriters, covering such matters as are customarily covered in transactions
of this type.

 

(j)               Accountant’s Comfort Letter. The Underwriters shall have
received on the date of the Time of Sale, a letter dated the date hereof, (the
“Original Letter”), addressed to the Representative on behalf of the several
Underwriters and in form and substance reasonably satisfactory to the
Representative and counsel to the several Underwriters, from
PricewaterhouseCoopers LLP, which letter shall cover, without limitation, the
various financial disclosures, if any, contained in the Disclosure Package and
shall contain statements and information of the type customarily included in
accountants’ “comfort letters” to underwriters, delivered according to Statement
of Auditing Standards No. 72 and Statement of Auditing Standard No. 100 (or
successor bulletins), with respect to the audited and unaudited financial
statements and certain financial information contained in or incorporated by
reference into the Registration Statement, the Disclosure Package and the
Prospectus.  At the Closing Date, the Underwriters shall have received from
PricewaterhouseCoopers LLP a letter, dated the Closing Date, which shall
confirm, on the basis of a review in accordance with the procedures set forth in
the Original Letter, that nothing has come to their attention during the period
from the date of the Original Letter referred to in the prior sentence to a date
(specified in the letter) not more than three days prior to the Closing Date
which would require any change in the Original Letter if it were required to be
dated and delivered at the Closing Date, and shall confirm that
PricewaterhouseCoopers LLP is (i) an independent public accounting firm within
the meaning of the Securities Act, (ii) a registered public accounting firm (as
defined in Section 2(a)(12) of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”)), and (iii) not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act.

 

(k)             Officer’s Certificate. The Underwriters shall have received on
the Closing Date a certificate, addressed to the Representative on behalf of the
several Underwriters and dated the Closing Date, of the chief executive or chief
operating officer and the chief financial officer or chief accounting officer of
the Company to the effect that:

 

(i)              each of the representations, warranties and agreements of the
Company in this Agreement were true and correct in all material respects, except
for those representations and warranties that are qualified as to materiality
which shall be true and correct in all respects, when originally made and are
true and correct as of the Time of Sale and the Closing Date; and the Company
has complied in all material respects with all agreements and satisfied all the
conditions on its part required under this Agreement to be performed or
satisfied at or prior to the Closing Date;

 

(ii)             subsequent to the respective dates as of which information is
given in the Disclosure Package, there has not been (A) a material adverse
change or, to the knowledge of such officer, any development involving a
prospective material adverse change, in the general affairs, business,
prospects, properties, management, financial condition or results of operations
of the Company, taken as a whole, (B) any transaction that is material to the
Company taken as a whole, except transactions entered into in the ordinary
course of business, (C) any obligation, direct or contingent, that is material
to the Company taken as a whole, incurred by the Company, except obligations
incurred in the ordinary course of business, (D) except as disclosed in the
Disclosure Package and in the Prospectus, any change in the capital stock (other
than a change in the number of outstanding shares of Common Stock due to the
issuance of shares upon the exercise of outstanding options or warrants) or any
material change in the short term or long term indebtedness of the Company taken
as a whole, (E) any dividend or distribution of

 

-18-

 


--------------------------------------------------------------------------------

 

 

any kind declared, paid or made on the capital stock of the Company or (F) any
loss or damage (whether or not insured) to the property of the Company which has
been sustained which has had or is reasonably likely to result in a Material
Adverse Effect.

 

(iii)           no stop order suspending the effectiveness of the Registration
Statement or any part thereof or any amendment thereof or the qualification of
the Shares for offering or sale, nor suspending or preventing the use of the
Disclosure Package, the Prospectus or any Issuer Free Writing Prospectus shall
have been issued, and no proceedings for that purpose shall be pending or to
their knowledge, threatened by the Commission or any state or regulatory body;
and

 

(iv)            the signers of said certificate have reviewed the Registration
Statement, the Disclosure Package and the Prospectus, and any amendments thereof
or supplements thereto (and any documents filed under the Exchange Act and
deemed to be incorporated by reference into the Disclosure Package and the
Prospectus), and (A) (i) each part of the Registration Statement and any
amendment thereof does not and did not contain when the Registration Statement
(or such amendment) became effective, any untrue statement of a material fact or
omit to state, and did not omit to state when the Registration Statement (or
such amendment) became effective, any material fact required to be stated
therein or necessary to make the statements therein not misleading and (ii) as
of the Time of Sale, neither the Disclosure Package nor any individual Issuer
Limited Use Free Writing Prospectus, when considered together with the
Disclosure Package, contained any untrue statement of material fact or omitted
to state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading and (iii) the
Prospectus, as amended or supplemented, does not and did not contain, as of its
issue date, any untrue statement of material fact or omit to state and did not
omit to state as of such date, a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and (B) since the Time of Sale, there has occurred no event required
to be set forth in an amendment or supplement to the Registration Statement, the
Disclosure Package or the Prospectus which has not been so set forth and there
has been no document required to be filed under the Exchange Act that upon such
filing would be deemed to be incorporated by reference in to the Disclosure
Package and into the Prospectus that has not been so filed.

 

(l)              Assistant Secretary’s Certificate. On the Closing Date, the
Company shall have furnished to the Underwriters an Assistant Secretary’s
Certificate of the Company.

 

(m)             AMEX. The Shares shall have been listed and authorized for
trading on AMEX.

 

(n)             Other Filings with the Commission. The Company shall have
prepared and filed with the Commission a Current Report on Form 8-K with respect
to the transactions contemplated hereby, including as an exhibit thereto this
Agreement and any other documents relating thereto.

 

(o)             No NASD Objection. The NASD shall not have raised any objection
with respect to the fairness and reasonableness of the underwriting terms and
arrangements relating to the issuance and sale of the Shares.

 

(p)             Lock-Up Agreements. The Underwriters shall have received copies
of the executed Lock-Up Agreements executed by each person listed on Exhibit A
hereto, and such Lock-Up Agreements shall be in full force and effect on the
Closing Date.

 

(q)              Additional Documents. Prior to the Closing Date, the Company
shall have furnished to the several Underwriters such further information,
certificates or documents as they shall have reasonably requested for the
purpose of enabling them to pass upon the issuance and sale of the

 

-19-

 


--------------------------------------------------------------------------------

 

 

Shares as contemplated herein, or in order to evidence the accuracy of any of
the representations and warranties, or the satisfaction of any of the conditions
or agreements, herein contained.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the several Underwriters.

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Representative
by notice to the Company at any time prior to the Closing Date, which
termination shall be without liability on the part of any party to any other
party, except that Section 4, Section 6 and Section 8 shall at all times be
effective and shall survive such termination.

 

6.              Indemnification and Contribution.

 

(a)             Indemnification of the Underwriters. The Company agrees to
indemnify, defend and hold harmless each Underwriter, its directors and
officers, and each person, if any, who controls such Underwriter within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act, and the successors and assigns of all of the foregoing persons, from and
against any loss, damage, claim or liability, which, jointly or severally, the
Underwriters or any such person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, the common
law or otherwise, (including in settlement of any litigation, if such settlement
is effected with the written consent of the Company), insofar as such loss,
damage, claim or liability (or actions in respect thereof as contemplated below)
arises out of or is based upon: (i) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, or any
amendment thereto or the omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading; (ii) any untrue statement or alleged untrue statement of a material
fact contained in any Preliminary Prospectus, any Issuer Free Writing Prospectus
or the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading; and, in the case of (i) and (ii)
above, to reimburse the Underwriters and each such controlling person for any
and all reasonable expenses (including reasonable fees and disbursements of
counsel) as such expenses are incurred by the Underwriters or such controlling
person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the foregoing indemnity shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, it arises
out of or is based upon any untrue statement or alleged untrue statement of a
material fact contained in or omitted from, and in conformity with information
concerning the Underwriters furnished in writing by or on behalf of the
Underwriters to the Company expressly for use therein, which information the
parties hereto agree is limited to the Underwriter Information, (iii) any untrue
statement or alleged untrue statement made by the Company in Section 3 hereof or
the failure by the Company to perform when and as required any agreement or
covenant contained herein or (iv) any untrue statement or alleged untrue
statement of any material fact contained in any audio or visual materials
provided to prospective investors by or with the approval of the Company or
based upon written information furnished by or on behalf of the Company
including, without limitation, slides, videos, films or tape recordings used in
any road show or investor presentations made to prospective investors by the
Company (whether in person or electronically) or in connection with the
marketing of the Shares.

 

(b)             Indemnification of the Company. Each Underwriter agrees to
indemnify, defend and hold harmless the Company, its directors and officers, and
any person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange

 

-20-

 


--------------------------------------------------------------------------------

 

 

Act, and the successors and assigns of all of the foregoing persons, from and
against any loss, claim, damage, liability or expense, as incurred to which,
jointly or severally, the Company or any such person may become subject under
the Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, the common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Representative), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, or the
omission or alleged omission therefrom to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; (ii)
any untrue statement or alleged untrue statement of a material fact contained in
any Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
(or any amendment or supplement thereto), or the omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading, in the case of each of (i) and (ii) above, to the extent
but only to the extent, that such untrue statement or alleged untrue statement
or omission or alleged omission was made in the Registration Statement, any
Preliminary Prospectus, Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with
information concerning the Underwriters furnished in writing by or on behalf of
the Underwriters to the Company expressly for use therein and to reimburse the
Company, or any such director, officer or controlling person for any legal and
other expense reasonably incurred by the Company, or any such director, officer
or controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, that the parties hereto hereby agree that such written
information provided by the Underwriters consists solely of the Underwriter
Information.

 

(c)             Notice and Procedures. If any action, suit or proceeding (each,
a “Proceeding”) is brought against a person (an “indemnified party”) in respect
of which indemnity may be sought against the Company or the Underwriters (as
applicable, the “indemnifying party”) pursuant to subsection (a) or (b),
respectively, of this Section 6, such indemnified party shall promptly notify
such indemnifying party in writing of the institution of such Proceeding and
such indemnifying party shall assume the defense of such Proceeding, including
the employment of counsel reasonably satisfactory to such indemnified party and
payment of all fees and expenses; provided, however, that the omission to so
notify such indemnifying party shall not relieve such indemnifying party from
any liability which such indemnifying party may have to any indemnified party or
otherwise, except to the extent the indemnifying party does not otherwise learn
of the Proceeding and such failure results in the forfeiture by the indemnifying
party of substantial rights or defenses. The indemnified party or parties shall
have the right to employ its or their own counsel in any such case, but the fees
and expenses of such counsel shall be at the expense of such indemnified party
or parties unless (i) the employment of such counsel shall have been authorized
in writing by the indemnifying party in connection with the defense of such
Proceeding, (ii) the indemnifying party shall not have, within a reasonable
period of time in light of the circumstances, employed counsel to defend such
Proceeding or (iii) such indemnified party or parties shall have reasonably
concluded that there may be defenses available to it or them which are different
from, additional to or in conflict with those available to such indemnifying
party (in which case such indemnifying party shall not have the right to direct
the defense of such Proceeding on behalf of the indemnified party or parties ),
in any of which events such reasonable fees and expenses shall be borne by such
indemnifying party and paid as incurred (it being understood, however, that such
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to any local counsel) in any one Proceeding or
series of related Proceedings in the same jurisdiction representing the
indemnified parties who are parties to such Proceeding). An indemnifying party
shall not be liable for any settlement of any Proceeding effected without its
written consent but, if settled with its written consent or if there be a final
judgment for the plaintiff, such indemnifying party agrees to indemnify and hold
harmless the indemnified party or parties from and against any loss or liability
by reason of such settlement or

 

-21-

 


--------------------------------------------------------------------------------

 

 

judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by the second sentence of
this Section 6(c), then the indemnifying party agrees that it shall be liable
for any settlement of any Proceeding effected without its written consent if
(i) such settlement is entered into more than 60 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
not have fully reimbursed the indemnified party in accordance with such request
prior to the date of such settlement and (iii) such indemnified party shall have
given the indemnifying party at least 30 days’ prior notice of its intention to
settle. No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.

 

(d)             Contribution. If the indemnification provided for in this
Section 6 is unavailable to an indemnified party under subsections (a) or (b) of
this Section 6 or insufficient to hold an indemnified party harmless in respect
of any losses, claims, damages, liabilities or expenses referred to therein,
then each applicable indemnifying party shall, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of the losses, claims, damages, liabilities or
expenses referred to in subsection (a) or (b) above, (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Underwriters on the other from the offering of the Shares or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the indemnifying party or parties on the one hand and the indemnified party or
parties on the other hand in connection with the statements or omissions that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Company on the one hand and the Underwriters on the other hand shall be
deemed to be in the same respective proportions as the total net proceeds from
the offering of the Shares (before deducting expenses) received by the Company
and the total underwriting fees and commissions received by the Underwriters, in
each case as set forth on the cover of the Prospectus, bear to the aggregate
public offering price of the Shares. The relative fault of the Company on the
one hand and the Underwriters on the other hand shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company, on the one hand, or by the
Underwriters, on the other hand, and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The Company and the Underwriters agree that it would not
be just and equitable if contribution pursuant to this subsection (d) were to be
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to in the first
sentence of this Section 6(d). The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities referred to in
the first sentence of this Section 6(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject of
this Section 6(d). Notwithstanding the provisions of this Section 6(d), each
Underwriter shall not be required to contribute any amount in excess of the
amount by which the total price at which the Shares were underwritten by such
Underwriter and distributed to the public exceeds the amount of any damage which
such Underwriter has otherwise been required to pay by reason of such untrue
statement or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Underwriters’ obligations
in this subsection (d) to contribute are several in proportion to their
respective underwriting obligations and not joint.

 

-22-

 


--------------------------------------------------------------------------------

 

 



(e)  Representations and Agreements to Survive Delivery. The obligations of the
Company under this Section 6 shall be in addition to any liability which the
Company may otherwise have. The indemnity and contribution agreements contained
in this Section 6 and the covenants, warranties and representations of the
Company contained in this Agreement shall remain operative and in full force and
effect regardless of (i) any termination of this Agreement, (ii) any
investigation made by or on behalf of the Underwriters, any person who controls
any Underwriter within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act or any affiliate of the Underwriters, or by or on
behalf of the Company, its directors or officers or any person who controls the
Company within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and (iii) the issuance and delivery of the
Shares. The Company and the Underwriters agree promptly to notify each other of
the commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Shares, or in connection with the Registration
Statement, the Disclosure Package or the Prospectus.

 

7.               Information Furnished by the Underwriters. The Company
acknowledges that the statements set forth in the fourth, fifth and seventh
paragraphs under the caption “Underwriting” in the Prospectus (the “Underwriter
Information”) constitute the only information relating to the Underwriters
furnished in writing to the Company by the Representative as such information is
referred to in Sections 2 and 6 hereof.

 

8.                Termination.

 

(a) The Representative, on behalf of the several Underwriters, shall have the
right to terminate this Agreement by giving notice as hereinafter specified at
any time at or prior to the Closing Date, without liability on the part of the
Underwriters to the Company, if (i) prior to delivery and payment for the Shares
(A) trading in securities generally shall have been suspended or materially
limited on or by the New York Stock Exchange, the American Stock Exchange or the
National Association of Securities Dealers, Inc. (each, a “Trading Market”),
(B) trading in the Common Stock of the Company shall have been suspended or
materially limited on any exchange or in the over-the-counter market, (C) a
general moratorium on commercial banking activities shall have been declared by
federal, New York or California state authorities, (D) there shall have occurred
any outbreak or material escalation of hostilities or acts of terrorism
involving the United States or there shall have been a declaration by the United
States of a national emergency or war, (E) there shall have occurred any other
calamity or crisis or any material change in general economic, political or
financial conditions in the United States or elsewhere, if the effect of any
such event specified in clause (D) or (E), in the reasonable judgment of the
Representative, is material and adverse and makes it impractical or inadvisable
to proceed with the completion of the sale of and payment for the Shares on the
Closing Date on the terms and in the manner contemplated by this Agreement, the
Disclosure Package and the Prospectus, or (ii) since the time of execution of
this Agreement or the earlier respective dates as of which information is given
in the Disclosure Package, there has been any Material Adverse Effect or the
Company shall have sustained a loss by strike, fire, flood, earthquake, accident
or other calamity of such character that in the judgment of the Representative
would, individually or in the aggregate, result in a Material Adverse Effect and
which would, in the judgment of the Representative, make it impracticable or
inadvisable to proceed with the offering or the delivery of the Shares on the
terms and in the manner contemplated in the Disclosure Package. Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 4, Section 6, Section 8(b) and Section 12 hereof
shall at all times be effective notwithstanding such termination.

 

(b) If (i) this Agreement shall be terminated by the Representative pursuant to
Section 5 or 8(a)(i)(B) or (ii) the sale of the Shares is not consummated
because of any failure, refusal or

 

-23-

 


--------------------------------------------------------------------------------

 

 

inability on the part of the Company to comply with the terms or perform any
agreement or obligation of this Agreement, other than by reason of a default by
the Underwriters, the Company will, in addition to paying the amounts described
in Section 4 hereof, reimburse the Underwriters for all of their reasonable
out-of-pocket disbursements (including, but not limited to, the fees and
disbursements of counsel for the several Underwriters).

 

 

9.

Substitution of Underwriters.

 

(a) If any Underwriter or Underwriters shall fail to take up and pay for the
amount of Shares agreed by such Underwriter or Underwriters to be purchased
hereunder, upon tender of such Shares in accordance with the terms hereof, and
the amount of Shares not purchased does not aggregate more than 10% of the total
amount of Shares set forth in Schedule I hereto, the remaining Underwriters
shall be obligated to take up and pay for (in proportion to their respective
underwriting obligations hereunder as set forth in Schedule I hereto except as
may otherwise be determined by the Representative) the Shares that the
withdrawing or defaulting Underwriters agreed but failed to purchase.

 

(b) If any Underwriter or Underwriters shall fail to take up and pay for the
amount of Shares agreed by such Underwriter or Underwriters to be purchased
hereunder, upon tender of such Shares in accordance with the terms hereof, and
the amount of Shares not purchased aggregates more than 10% of the total amount
of Shares set forth in Schedule I hereto, and arrangements satisfactory to the
Representative for the purchase of such Shares by other persons are not made
within 36 hours thereafter, this Agreement shall terminate. In the event of any
such termination the Company shall not be under any liability to any Underwriter
(except to the extent provided in Section 4 and Section 6 hereof) nor shall any
Underwriter (other than an Underwriter who shall have failed, otherwise than for
some reason permitted under this Agreement, to purchase the amount of Shares
agreed by such Underwriter to be purchased hereunder) be under any liability to
the Company (except to the extent provided in Section 6 hereof).

 

If Shares to which a default relates are to be purchased by the non-defaulting
Underwriters or by any other party or parties, the Representative or the Company
shall have the right to postpone the Closing Date for not more than seven (7)
business days in order that the necessary changes in the Registration Statement,
in the Disclosure Package, in the Prospectus or in any other documents, as well
as any other arrangements, may be effected. As used herein, the term
“Underwriter” includes any person substituted for an Underwriter under this
Section 9.

 

 

10.

Notices. All statements, requests, notices and agreements hereunder shall be in
writing, and:

 

(a) if to the Representative, shall be delivered or sent by mail, telex or
facsimile transmission to ThinkEquity Partners LLC, 31 West 52nd Street, Suite
1700, New York, New York 10019, Attention: David J. Strupp, Jr. (Fax:
212-468-7044), with a copy (which shall not constitute notice) to: Lowenstein
Sandler PC, 1251 Avenue of the Americas, New York, New York 10020, Attention:
Michael D. Maline, Esq. (Fax: 973-422-6873);

(b) if to the Company shall be delivered or sent by mail, telex or facsimile
transmission to Advanced Magnetics, Inc., 61 Mooney Street, Cambridge,
Massachusetts 02138, Attention: General Counsel, (Fax: 617-547-2445), with a
copy (which shall not constitute notice) to: Sullivan & Worcester LLP, One Post
Office Square, Boston, Massachusetts 02109, Attention: Miguel J. Vega, Esq.,
(Fax: 617-338-2880). Any such notice shall be effective only upon receipt. Any
party to this Agreement may change such address for notices by sending to the
parties to this Agreement written notice of a new address for such purpose.



 

-24-

 


--------------------------------------------------------------------------------

 

 

11.             Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and shall be binding upon the Underwriters, the Company
and their respective successors and assigns and the controlling persons,
officers and directors referred to in Section 6. Nothing in this Agreement is
intended or shall be construed to give to any other person, firm or corporation,
other than the persons, firms or corporations mentioned in the preceding
sentence, any legal or equitable remedy or claim under or in respect of this
Agreement, or any provision herein contained. The term “successors and assigns”
as herein used shall not include any purchaser of the Shares by reason merely of
such purchase.

 

12.             Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
the conflicts of laws provisions thereof.

 

13.           No Fiduciary Relationship. The Company acknowledges and agrees
that: (a) the Representative has been retained solely to act as an underwriter
in connection with the sale of the Shares and that no fiduciary, advisory or
agency relationship between the Company and the Representative have been created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether the Representative has advised or is advising the
Company on other matters; (b) the price and other terms of the Shares set forth
in this Agreement were established by the Company following discussions and
arms-length negotiations with the Representative and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (c) it has been
advised that the Representative and its affiliates are engaged in a broad range
of transactions which may involve interests that differ from those of the
Company and that the Representative has no obligation to disclose such interest
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; (d) it has been advised that the Representative is acting, in
respect of the transactions contemplated by this Agreement, solely for the
benefit of the Representative and the other Underwriters, and not on behalf of
the Company; (e) it waives to the fullest extent permitted by law, any claims it
may have against the Representative for breach of fiduciary duty or alleged
breach of fiduciary duty in respect of any of the transactions contemplated by
this Agreement and agrees that the Representative shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim on behalf of or in right of the Company, including stockholders, employees
or creditors of the Company.

 

14.             Headings. The Section headings in this Agreement have been
inserted as a matter of convenience of reference and are not a part of this
Agreement.

 

15.             Amendments and Waivers. No supplement, modification or waiver of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. The failure of a party to exercise any right or remedy shall not
be deemed or constitute a waiver of such right or remedy in the future. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provision hereof (regardless of whether
similar), nor shall any such waiver constitute a continuing waiver unless
otherwise expressly provided.

 

16.             Submission to Jurisdiction. Except as set forth below, no
Proceeding may be commenced, prosecuted or continued in any court other than the
courts of the State of New York located in the City and County of New York or in
the United States District Court for the Southern District of New York, which
courts shall have jurisdiction over the adjudication of such matters, and the
Company hereby consents to the jurisdiction of such courts and personal service
with respect thereto. The Company hereby consents to personal jurisdiction,
service and venue in any court in which any Proceeding arising out of or in any
way relating to this Agreement is brought by any third party against the
Underwriters. The Company hereby waives all right to trial by jury in any
Proceeding (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such Proceeding brought in any such court shall be conclusive and binding
upon the

 

-25-

 


--------------------------------------------------------------------------------

 

 

Company and may be enforced in any other courts in the jurisdiction of which the
Company is or may be subject, by suit upon such judgment.

 

17.             Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original and all such counterparts
shall together constitute one and the same instrument. Delivery of an executed
counterpart by facsimile shall be effective as delivery of a manually executed
counterpart thereof.

 

[Signature Page Follows]





 

-26-

 


--------------------------------------------------------------------------------

 

 

If the foregoing is in accordance with your understanding of the agreement
between the Company and the several Underwriters, kindly indicate your
acceptance in the space provided for that purpose below.

Very truly yours,

 

Advanced Magnetics, Inc.

 

 

By: /s/ Jerome Goldstein

Name: Jerome Goldstein

Title: Chairman/CEO

 

 

 

Confirmed as of the date first

above mentioned, on behalf of

themselves and the other several

Underwriters named in Schedule I

hereto:

THINKEQUITY PARTNERS LLC

 

 

By:

/s/ David J. Strupp, Jr.

 

 

Name: David J. Strupp, Jr.

 

Title:

Partner

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Schedules and Exhibits

 

Schedule I:

Underwriters

 

 

Schedule II:

Issuer General Free Writing Prospectuses

 

 

Exhibit A:

Form of Lock-Up Agreement

 

 

Exhibit B:

List of Directors and Executive Officers Executing Lock-Up Agreements

 

 

Exhibit C:

Matters to be Covered in the Opinion of Corporate Counsel to the Company

 

 

Exhibit D:

Form of Written Statement of Corporate Counsel to the Company

 

 

Exhibit E:

Pricing Information

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Schedule I

 

Underwriters

 

 

Underwriter

 

Number of Shares



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ThinkEquity Partners LLC

 

863,250

Jefferies & Company, Inc.

 

369,964

 

 



--------------------------------------------------------------------------------

Total:

 

1,233,214

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 



Schedule II

 

Issuer General Free Writing Prospectuses

 

None.

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit A

 

Form of Lock-Up Agreement

 

March ___, 2006

 

 

THINKEQUITY PARTNERS LLC

As Representative of the several Underwriters named

in Schedule I to the Purchase Agreement (defined below)

31 West 52nd Street

Suite 1700

New York, New York 10019

 

Ladies and Gentlemen:

 

The undersigned understands that you, as Representative of the several
Underwriters named in Schedule I to the Purchase Agreement, propose to enter
into the Purchase Agreement (the “Purchase Agreement”) with Advanced Magnetics,
Inc., a Delaware corporation (the “Company”), providing for the offering (the
“Offering”) of shares (the “Shares”) of common stock, par value $0.01 per share
(the “Common Stock”), of the Company. Capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Purchase Agreement.

 

In consideration of the foregoing, and in order to induce the Underwriters to
participate the offering, and for other good and valuable consideration receipt
of which is hereby acknowledged, the undersigned hereby agrees that, without the
prior written consent of the Representative (which consent may be withheld in
its sole discretion), the undersigned will not, during the period (the “Lock-Up
Period”) beginning on the date hereof and ending on the date 90 days after the
date of the final prospectus (including the final prospectus supplement) to be
used in confirming the sale of the Shares (the “Final Prospectus”), (1) offer,
pledge, announce the intention to sell, sell, contract to sell, sell any option
or contract to purchase, purchase any option or contract to sell, grant any
option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, or file (or participate in the filing of) a registration
statement with the Securities and Exchange Commission in respect of, any shares
of Common Stock or any securities convertible into or exercisable or
exchangeable for Common Stock (including without limitation, Common Stock which
may be deemed to be beneficially owned by the undersigned in accordance with the
rules and regulations of the Securities and Exchange Commission and securities
which may be issued upon exercise of a stock option or warrant), (2) enter into
any swap or other agreement that transfers, in whole or in part, any of the
economic consequences of ownership of the Common Stock, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise, (3) make any demand
for or exercise any right with respect to, the registration of any shares of
Common Stock or any security convertible into or exercisable or exchangeable for
Common Stock, or (4) publicly announce an intention to effect any transaction
specific in clause (1), (2) or (3) above.

 

 

 


--------------------------------------------------------------------------------

 

 

Notwithstanding the foregoing, the restrictions set forth in clause (1) and
(2) above shall not apply to (a) transfers (i) as a bona fide gift or gifts,
provided that the donee or donees thereof agree to be bound in writing by the
restrictions set forth herein, (ii) to any trust for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that the trustee of the trust agrees to be bound in writing by the restrictions
set forth herein, and provided further that any such transfer shall not involve
a disposition for value, (iii) with the prior written consent of the
Representative or (iv) effected pursuant to any exchange of “underwater” options
with the Company, (b) the acquisition or exercise of any stock option issued
pursuant to the Company’s existing stock option plan, including any exercise
effected by the delivery of Shares of the Company held by the undersigned, or
(c) the purchase or sale of the Company’s securities pursuant to a plan,
contract or instruction that satisfies all of the requirements of
Rule 10b5-1(c)(1)(i)(B) that was in effect prior to the date hereof.  For
purposes of this Lock-Up Agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin. 
None of the restrictions set forth in this Lock-Up Agreement shall apply to
Common Stock acquired in open market transactions.

 

For the purpose of allowing the Underwriters to comply with NASD Rule
2711(f)(4), if (1) during the last 17 days of the Lock-Up Period, the Company
releases earnings results or publicly announces other material news or a
material event relating to the Company occurs or (2) prior to the expiration of
the Lock-Up Period, the Company announces that it will release earnings results
during the 16 day period beginning on the last day of the Lock-Up Period, then
in each case the Lock-Up Period will be extended until the expiration of the 18
day period beginning on the date of release of the earnings results or the
public announcement regarding the material news or the occurrence of the
material event, as applicable, unless the Representative waives, in writing,
such extension.

 

The foregoing restrictions are expressly agreed to preclude the undersigned from
engaging in any hedging or other transaction which is designed to or reasonably
expected to lead to or result in a sale or disposition of the Common Stock even
if such Common Stock would be disposed of by someone other than the undersigned.
Such prohibited hedging or other transactions would include without limitation
any short sale or any purchase, sale or grant of any right (including without
limitation any put option or put equivalent position or call option or call
equivalent position) with respect to any of the Common Stock or with respect to
any security that includes, relates to, or derives any significant part of its
value from such Common Stock.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement.  All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the undersigned’s shares of Common Stock except in compliance with
the foregoing restrictions.

 



 

 


--------------------------------------------------------------------------------

 

 

The undersigned understands that, if the Purchase Agreement does not become
effective, or if the Purchase Agreement (other than the provisions thereof which
survive termination) shall terminate or be terminated prior to payment for and
delivery of the Shares to be sold thereunder, the undersigned shall be released
from all obligations under this Lock-Up Agreement.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.

 

 

Very truly yours,

 

 

________________________________

Name:

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit B

 

List of Directors and Executive Officers

Executing Lock-Up Agreements

 

Jerome Goldstein

Brian J.G. Pereira

Sheldon Bloch

Michael D. Loberg

Edward B. Roberts

Mark Skaletsky

Theodore I. Steinman

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit C

 

Matters To Be Covered In The

Opinion Of Counsel To The Company

 

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the state of Delaware with the requisite corporate
power and authority necessary to own or lease, as the case may be and operate
its properties and to conduct its business as currently being carried on and as
it is described in the Registration Statement, the Disclosure Package and the
Prospectus.

 

2. The Company has an authorized capitalization as set forth under the caption
“Capitalization” in the Registration Statement, the Prospectus and any similar
sections or information, if any, contained in the Disclosure Package as of the
respective dates stated therein.

 

3. The Shares have been duly and validly authorized by the Company and, when
issued, sold and delivered by the Company to, and paid for by, the Underwriters
in accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid and nonassessable.

 

4. The capital stock of the Company conforms as to legal matters to the
description thereof, if any, contained in the Registration Statement, the
Disclosure Package and the Prospectus under the caption “Description of Capital
Stock”.

 

5. There are no preemptive rights or other rights to subscribe for or to
purchase any shares of Common Stock pursuant to the Company’s charter, by-laws
or any agreement or other instrument known to such counsel to which the Company
is a party or by which the Company is bound.

 

6. The Purchase Agreement has been duly authorized by all necessary corporate
action on the part of the Company and has been duly executed and delivered by
the Company.

 

7. The Registration Statement has become effective under the Securities Act,
and, to our knowledge, no stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereof has been issued
by the Commission, nor, to our knowledge, is a proceeding for that purpose
pending before or threatened by the Commission; and all filings required by Rule
424(b) and Rule 430(A), 430(B) or 430(C) promulgated under the Securities Act
have been made in the manner and within the time period required by Rule 424(b).

 

8. The Registration Statement, the Statutory Prospectus included in the
Disclosure Package and the Prospectus, and any amendment thereof or supplement
thereto (except as to the financial statements and schedules, and other
financial or statistical data derived therefrom, contained in the Registration
Statement, the Disclosure Package and the Prospectus, as to which we express no
opinion) each as of their respective effective or issue dates, complied as to
form in all material respects with the applicable requirements of the Securities
Act.

 

9. To our knowledge, the Company is not a party to any contract, agreement or
document of a character that is required to be filed as an exhibit to or
incorporated by reference in the Registration Statement or described in the
Registration Statement or the Prospectus that has not been so filed,
incorporated by reference or described as required, and such contracts,
agreements or documents as are summarized in the Registration Statement or the
Prospectus are fairly summarized in all material respects.

 

 

 


--------------------------------------------------------------------------------

 

 

10. The Company is not, and will not be after the giving effect to the offering
and sale of the Shares and the application of the proceeds thereof as described
in the Prospectus, required to register as an “investment company” as defined in
the Investment Company Act of 1940, as amended.

 

11. No approval, authorization, consent or order or filing with any U.S. federal
or New York state court or governmental or regulatory agency or body in the
United States having jurisdiction over the Company, or approval of the
shareholders of the Company, is required to be obtained or made by the Company
for the consummation by the Company of the transactions contemplated by the
Purchase Agreement, except for such as have been duly obtained or made,
including without limitation, registration of the Shares under the Securities
Act and of the Common Stock under the Exchange Act, or such as may be required
under (x) the state securities or blue sky laws of the various states or (y) the
bylaws or rules and regulations of the National Association of Securities
Dealers, Inc., as to which we express no opinion.

 

12. The execution and delivery of the Purchase Agreement by the Company and the
issuance and sale by the Company of the Shares and the consummation by the
Company of the transactions contemplated by the Purchase Agreement to be
consummated by the Company do not and will not result in any breach or a default
under (nor constitute any event that with notice, lapse of time or both would
result in any breach or default under), or conflict with (i) any provisions of
the certificate of incorporation or by-laws of the Company, (ii) any provision
of any material license, permit, indenture, mortgage, deed of trust, note, bank
loan or credit agreement or other evidence of indebtedness, or any license,
lease, contract or other agreement or instrument filed as an exhibit to, or
incorporated by reference into, the Registration Statement, (iii) any U.S.
federal or Massachusetts state law, regulation or rule that, in our experience,
is generally applicable to transactions of the nature of those contemplated by
the Purchase Agreement and is applicable to the Company, or the Delaware General
Corporation Law (other than the state securities or blue sky laws and the
rules of the NASD governing underwriter compensation, as to which we express no
opinion), or (iv) to such counsel’s knowledge, any decree, judgment or order
known to us to be applicable to the Company (other than the state securities or
blue sky laws and the rules of the NASD governing underwriter compensation, as
to which we express no opinion).

 

13. Except as set forth in the Registration Statement, the Disclosure Package
and the Prospectus, to our knowledge, there are no actions, suits, claims,
investigations or proceedings pending or threatened to which the Company or to
which any of its properties is bound, before or by any federal or state
governmental or regulatory commission, board, body, authority or agency that are
required to be described in the Registration Statement, the Disclosure Package
and the Prospectus but are not so described as required.

 

14. To such counsel’s knowledge, neither the filing of the Registration
Statement nor the offering or sale of the Shares as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
shares of Common Stock or other securities of the Company.

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit D

 

Form of Written Statement of

Corporate Counsel to the Company

 

In the course of the preparation by the Company of the Registration Statement,
any Preliminary Prospectus and the Prospectus, we have participated in
discussions with representatives of the several Underwriters, counsel to the
several Underwriters, the Company’s independent public accountants and certain
officers and other representatives of the Company, in which the business and
affairs of the Company were discussed. Although we have not undertaken (except
to the extent stated in paragraphs 2, 4, 8 and 9 of our legal opinion of even
date herewith), to determine independently, and do not assume any responsibility
for, the accuracy, completeness or fairness of the statements contained in the
Registration Statement, any Preliminary Prospectus or the Prospectus, or any
amendments or supplements thereto, nothing has come to our attention to cause us
to believe that (i) any part of the Registration Statement or any amendment
thereof (including any information omitted from the Registration Statement at
the time it became effective but that is deemed to be part of and included in
the Registration Statement pursuant to rule 430A, 430B or 430C), or any
post-effective amendment thereto, at the time it (or such amendment) became
effective and at the Closing Date, contained or contains any untrue statement of
a material fact or omitted or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
the Disclosure Package, as of the Time of Sale or at the Closing Date, contained
or contains any untrue statement of a material fact or omitted or omits to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading or (iii) the
Prospectus, or any supplement thereto, as of its issue date and as of the
Closing Date, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (it being understood that we express no opinion with
respect to the financial statements and schedules, and other financial data
derived therefrom, included in any of the documents mentioned in this
paragraph).

 

 

 


--------------------------------------------------------------------------------

 

 

Exhibit E

 

Pricing Information

 

Number of Shares to be sold: 1,233,214

 

Offering Price: $27.46

 

Underwriter Discount: $1.65

 

Estimated Net Proceeds to the Company: $31.7 million

 

 

 

 

 

 

 